
	
		II
		110th CONGRESS
		2d Session
		S. 3378
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require all public school employees and those employed
		  in connection with a public school to receive FBI background checks prior to
		  being hired, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safety for Our Schoolchildren Act
			 of 2008.
		2.Background
			 checks for public school employees
			(a)In
			 generalTitle IV of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the
			 following:
				
					DBackground checks
				for public school employees
						4401.Definitions
							(a)Crime of
				violenceThe term crime of violence has the meaning
				given the term in section 924(c)(3) of title 18, United States Code.
							(b)Drunk
				drivingThe term drunk driving means driving while
				intoxicated or driving under the influence of alcohol.
							(c)FBI background
				checkThe term FBI background check means a criminal
				history background check as described in section 231 of the Crime Control Act
				of 1990 (42 U.S.C. 13041).
							(d)School
				employeeThe term school employee means—
								(1)an employee of a
				local educational agency or State educational agency who works either in a
				public school or has a job duty that results in exposure to students, including
				administrators, teachers, substitute teachers, custodians, cafeteria workers,
				and school bus drivers; and
								(2)an employee of a
				company, or a subsidiary of a company, that has a contract with a local
				educational agency or State educational agency who works in a public school or
				has a job duty that results in exposure to students.
								(e)Serious moving
				violationThe term serious moving violation means a
				felonious driving violation, as determined by State law.
							(f)Sexual
				predatorThe term sexual predator means an
				individual 18 years of age or older who has been convicted of, or pled guilty
				to, a sexual offense against a minor.
							4402.Background
				checks for public school employees
							(a)In
				generalA local educational agency or State educational agency
				that receives Federal funds shall obtain an FBI background check on an
				individual prior to making an offer of employment as a school employee with
				such agency to such individual.
							(b)Prohibition
				against employment of felons or violent criminalsA local
				educational agency or State educational agency that receives Federal funds may
				not make an offer of employment to an individual for a position as a school
				employee with such agency if such individual has been convicted of a crime of
				violence or other felony.
							(c)Reporting
				sexual predatorsA local educational agency or State educational
				agency that receives information from an FBI background check that an
				individual who has applied for employment with such agency as a school employee
				is a sexual predator shall report to local law enforcement that such individual
				has so applied.
							(d)TransportationA
				local educational agency or State educational agency that receives Federal
				funds may not make an offer of employment to an individual for a position as a
				school bus driver if such individual has been convicted of, or pled guilty to,
				drunk driving or a serious moving violation.
							4403.Loss of
				Federal funds for failure to comply
							(a)State
				educational agencies
								(1)In
				generalIf a State educational agency fails to take an action
				required under this part or takes an action prohibited under this part
				for—
									(A)6 months or less,
				the Secretary shall withhold from such agency 50 percent of the amount of funds
				such agency has allocated for planning and administrative use under section
				2113(d); and
									(B)longer than 6
				months but not longer than 12 months, the Secretary shall withhold from such
				agency 100 percent of the amount of funds such agency has allocated for
				planning and administrative use under section 2113(d).
									(2)Loss of title
				II administrative fundsIf a State educational agency fails to
				take an action required under this part or takes an action prohibited under
				this part for longer than 12 months, the Secretary shall withhold from such
				agency the amount of funds such agency has allocated for planning and
				administrative use under title II.
								(3)Prohibition
				against reallocation
									(A)In
				generalA State educational agency that fails to take an action
				under this part or takes an action prohibited under this part as described in
				paragraph (1) or (2) may not reallocate Federal funds provided for teacher
				development under title II for planning and administrative use by the
				agency.
									(B)PenaltyThe
				Secretary shall withhold all Federal funds under title II to a State
				educational agency if such agency reallocates funds as prohibited under
				subparagraph (A) until such agency restores the funds for teacher
				development.
									(b)Local
				educational agenciesIf a local educational agency fails to take
				an action required under this part or takes an action prohibited under this
				part, the local educational agency shall not be eligible to receive a subgrant
				or any additional funds under section
				2121.
							.
			(b)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 4304 the following:
				
					
						Part D—Background checks for public school employees
						Sec. 4401. Definitions.
						Sec. 4402. Background checks for public school
				employees.
						Sec. 4403. Loss of Federal funds for failure to
				comply.
					
					.
			
